Citation Nr: 0639946	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate.

2.  Entitlement to service connection for essential 
hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the veteran's claims of 
entitlement to service connection for adenocarcinoma of the 
prostate and hypertension.  The veteran perfected a timely 
appeal of these determinations.

In September 2006, the veteran appeared and offered testimony 
in support of his claims before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

This matter was previously before the Board in June 2004 and 
January 2006, and was both times remanded.  The January 2006 
hearing was required when the veteran elected to have a 
second hearing following the retirement of the Veterans Law 
Judge who conducted a previous hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the following reasons, both matters before the Board must 
be remanded.

In its June 2004 remand, the Board ordered VA special 
genitourinary and cardiology examinations of the veteran by 
appropriate medical specialists.  The Board specifically 
stated that the claims file and a separate copy of the June 
2004 remand must be made available to and reviewed by the 
examiners prior and pursuant to conduction and completion of 
the examinations, and that the examiners must note in the 
examination reports that the claims file was in fact made 
available for review in conjunction with the examinations.  
Also, with respect to the cardiology examination, the Board 
requested that the examiner answer the following question: Is 
it at least as likely as not that hypertension is related to 
service and/or adenocarcinoma of the prostate?

The veteran was afforded a VA genitourinary examination in 
February 2005, but the examiner did not indicate in the 
examination report that the claims file was in fact made 
available for review prior to completion of the examination 
and report.  Moreover, the examination report did not refer 
to the veteran's service medical records, which indicate an 
in-service diagnosis of "prostatitis, chronic, non-venereal, 
moderate, cause undetermined".  Rather, the examiner's only 
reference to the veteran's in-service treatment for 
prostatitis is a statement that the veteran "in 1946, had an 
episode of what sounds by his description to have been either 
acute prostatitis or urethritis".  Moreover, the earliest 
post-service treatment of the veteran's prostate cited by the 
examiner was a 2001 prostatectomy.  The examiner did not 
address post-service medical records that indicate treatment 
for prostatitis as early as 1967.

The veteran was also afforded a VA hypertension examination 
in February 2005.  In expressing an etiology opinion, the 
examiner stated that it was not at least as least as likely 
as not that the veteran's hypertension was related to his 
prostate cancer, but did not state whether it was at least as 
likely as not that hypertension was related to service.  This 
is particularly of concern, as the veteran stated in his 
September 2006 testimony before the Board that he was 
diagnosed as having high blood pressure while he was still in 
service.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Because VA's noncompliance with the Board's 2004 remand is 
prejudicial to the veteran, this case must be remanded.  On 
remand, VA should obtain an addendum opinion to the February 
2005 genitourinary examination regarding the nature and 
etiology of the veteran's adenocarcinoma of the prostate, in 
light of all of the evidence of record.  The examiner should 
specifically state that he or she has reviewed the claims 
folder in making this opinion, specifically citing to 
relevant evidence in the claims folder where necessary.  VA 
should also obtain an addendum opinion to the February 2005 
hypertension examination, whereby the examiner, after a 
review of the claims folder, determines whether it is at 
least as likely as not that the veteran currently has 
hypertension that is related to his service.

Finally, in his September 2006 hearing before the Board, the 
veteran indicated that he sought medical treatment for his 
prostatitis at a VA facility in North Carolina shortly after 
his separation from service.  The veteran believed the 
facility was located in Charlotte but is unable to say for 
sure.  Records of such treatment have not been associated 
with the claims file, and attempts to obtain such records 
have not been documented.  Therefore, VA should attempt to 
locate all VA treatment records regarding the veteran's 
prostatitis and hypertension.  Particularly, VA should 
attempt to locate any medical records of the veteran's 
prostatitis and hypertension from the VA medical treatment 
facility in Charlotte, North Carolina.


Accordingly, the case is REMANDED for the following action:

1.	The RO should first attempt to obtain 
all clinical records from VA medical 
facilities regarding treatment of the 
veteran's prostate condition and 
hypertension.  Particularly, the RO 
should attempt to obtain clinical 
records from the VA medical facility in 
Charlotte, North Carolina, for the 
period of 1946 to 1955.  If records are 
not found in Charlotte, the RO should 
request records from any other VA 
facility in North Carolina that was in 
operation during this time period.  Any 
such records obtained should be 
associated with the claims file.  Also, 
any attempts to obtain such records 
should be documented and associated 
with the claims file.

2.	After any additional records are 
obtained and associated with the claims 
folder, the RO should arrange for the 
veteran's claims folder to be reviewed 
by the examiner who prepared the 
February 2005 VA genitourinary 
examination report (or a suitable 
substitute if that examiner is 
unavailable), and request that he or 
she prepare an addendum addressing the 
link between any adenocarcinoma of the 
prostate and the veteran's service.  
The veteran's claims file, which is to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner, and the examiner should 
specifically indicate in the 
examination report that the claims file 
has been reviewed.  The examiner should 
specifically state whether it is at 
least as likely as not that any 
adenocarcinoma of the veteran's 
prostate, or any current prostate 
condition, is etiologically related to 
his period of service.  The veteran 
need not be re-examined unless an 
examination is deemed necessary.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached.

3.	After any additional records are 
obtained and associated with the claims 
folder, the RO should arrange for the 
veteran's claims folder to be reviewed 
by the examiner who prepared the 
February 2005 VA hypertension 
examination report (or a suitable 
substitute if that examiner is 
unavailable), and request that he or 
she prepare an addendum addressing the 
link between any hypertension and the 
veteran's service.  The veteran's 
claims file, which is to include a copy 
of this Remand, must be made available 
to and reviewed by the examiner, and 
the examiner should specifically 
indicate in the examination report that 
the claims file has been reviewed.  The 
examiner should specifically state (1) 
whether the veteran currently has a 
hypertension condition, and (2) if so, 
whether it is at least as likely as not 
that such hypertension condition is 
etiologically related to his service.  
The veteran need not be re-examined 
unless an examination is deemed 
necessary.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

